Citation Nr: 0426167	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  99-06 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for anemia.

2. Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from April 1942 to December 
1945 and February 1947 to January 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which determined that new and material evidence had not 
been received to reopen the veteran's claim of entitlement to 
service connection for anemia and a chronic back condition.  
In March 1998, the veteran expressed his disagreement with 
the April 1997 rating decision.  In December 1998, the RO 
issued a statement of the case and determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
anemia and a chronic back disorder.  In December 1998, the 
veteran submitted his Substantive Appeal and requested a 
hearing at a local VA office before the Board.  In a January 
2001 statement, the veteran withdrew his appeal for a 
hearing.  In a February 2002 statement, he stated that he 
wished to have a hearing before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

In a February 2002 statement, the veteran requested a hearing 
before the Board.  In an October 2003 statement, the veteran 
indicated that he wished to certify his appeal and forward 
his file to the Board.  The RO should clarify whether the 
veteran wishes to withdraw his hearing requested in February 
2002.



Accordingly, this case is REMANDED for the following action: 

The RO should contact the veteran and ask him 
whether he wishes to have a hearing before VA 
Regional Office hearing officer, a Veteran's 
Law Judge, or both, or neither.  Depending on 
the veteran's reply, the RO should schedule the 
requested hearing, if any, or otherwise return 
the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

